Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Final Rejection of 11/24/2021, claims 1, 7-10 and 21-22 were rejected and claim 5 was objected to as depending on a rejected base claim. Allowable subject matter was indicated for dependent claim 5 and reasons for allowance were provided (see page 8 of the Final Rejection of 11/24/2021). In the After-Final amendment of 01/24/2022, Applicant amended independent claims 1 and 21, and cancelled dependent claim 5. Claims 1, 7-10 and 21-22 are presently pending. In the After-Final amendment Applicant amended independent claims 1 and 21 to include the subject matter of objected to claim 5. Accordingly, claims 1, 7-10 and 21-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795 

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795